DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10, 15, 16, 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because Claims 10, 15, 16, 17 are drawn to a “computer readable storage medium” which could include a digital signal. The specification fails to definitively describe what the computer readable medium includes or does not include. According to the broadest reasonable interpretation in light of the specification, the “computer readable storage medium” can be transitory. Signals per se do not fit within recognized categories of statutory subject matter. Examiner suggests adding the limitation "non-transitory" before “computer readable storage medium” in Claims 10, 15, 16, 17 to overcome the rejection under 35 USC 101.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. There are no actions in this claim therefore it is not understood what this claim entails.  Correction or clarification is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 13 and 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 13 and 14 limitations “digital twin configured to” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Falk (US 20210081938 A1) hereinafter referred to as Falk.
Regarding Claims 1, 10, 11, 12, and 14, Falk discloses A computer-implemented method for a blockchain network, the computer-implemented method comprising: receiving data at a node of the blockchain network, wherein said data is generated by a digital twin or derived from data generated by the digital twin; and storing said data in the blockchain. [paragraph 0079, an apparatus (e.g., a control module or a controller with a primary digital twin), for example, can insert the transactions with the security-protected digital twin into the blockchain or link the corresponding blocks with the transaction/transactions with at least one block of the blockchain]
Regarding Claims 2, 15, and 18, Falk discloses wherein the data stored in the blockchain is associated with a given amount of data generated by the digital twin in a given frame of time. [paragraph 0115, a block may comprise a timestamp, a digital signature, proof-of-work evidence]
Regarding Claims 3, 16, and 19, Falk discloses wherein data generated by the digital twin is recorded in the node of the blockchain network, [paragraph 0079, an apparatus (e.g., a control module or a controller with a primary digital twin), for example, can insert the transactions with the security-protected digital twin into the blockchain or link the corresponding blocks with the transaction/transactions with at least one block of the blockchain] 
at a time t [paragraph 0115, a block may comprise a timestamp, a digital signature, proof-of-work evidence] 
the node generates a first hash of the data and records the hash both locally and in the blockchain, [paragraph 0021, In conjunction with embodiments of the invention, a “checksum”, for example the first checksum, a second checksum, a node checksum, a transaction checksum or a link checksum, can be understood to mean, for example, a cryptographic checksum or cryptographic hash or hash value, which, in particular, are formed or calculated by means of a cryptographic hash function over a data record and/or data and/or one of the transactions and/or a block header] 
and wherein at intervals of time new hashes are generated so as to generate a chain of hash that is recorded in the blockchain. [paragraph 0037, These corresponding data can be captured by sensors, for example, and can then update the digital twin. By way of example, this can be implemented in real-time, periodically, under manual control or at predetermined times]
Regarding Claims 4, 17, and 20, Falk discloses wherein the chain of hash in the blockchain is utilized to verify the authenticity of the data recorded in the node. [paragraph 0023, In particular, the transaction checksum can be calculated for transactions of a first block of the blocks. In particular, such a transaction checksum can be included in a subsequent block of the first block in order to link this subsequent block, for example to its preceding blocks (e.g., the first block) and, in particular, in order to render an integrity of the blockchain checkable thereby] [paragraph 0037, a digital twin may comprise a control module (e.g., control software) or a control system (e.g., a monitoring system of the article mapped by the digital twin) such that, for example, the digital twin can carry out control actions (e.g., the primary digital twin can insert transactions with updated data into the blockchain or independently check its data integrity on the basis of the blockchain)]
Regarding Claim 5, Falk discloses wherein the data stored in the blockchain comprises the data generated by the digital twin thereby providing a historical record in the blockchain of data generated by the digital twin. [paragraph 0039, the blockchain protects the security-protected digital twin from tampering and the latter can be made easily accessible. In particular, by contrast, further data, in particular with a high data volume and high change frequency, can be stored in a conventional digital twin (e.g., the primary digital twin). By way of example, if there is a change in a data record of the selected portion of the data in the primary digital twin, a new transaction can be inserted into the blockchain, for example, by means of the primary digital twin and a control module (e.g., control software)]
Regarding Claim 6, Falk discloses the computer-implemented method comprising: receiving transactions comprising data generated by the digital twin; [paragraph 0079, an apparatus (e.g., a control module or a controller with a primary digital twin), for example, can insert the transactions with the security-protected digital twin into the blockchain or link the corresponding blocks with the transaction/transactions with at least one block of the blockchain] 
validating said transactions at a transaction validation node in the blockchain network; maintaining a distributed, decentralized storage of validated transactions with other transaction validation nodes in the blockchain network; [paragraph 0026, if these transactions are successfully validated (e.g., by the node/nodes), these transactions are linked, in particular, as (a) new block(s) with at least one block present in the blockchain [1]] 
and distributing data corresponding to said validated transactions to the blockchain network for mining. [paragraph 0026, In particular, this validation and/or linking can be implemented by a trustworthy node (e.g., a mining node]
Regarding Claim 7, Falk discloses further comprising: receiving mined data from the blockchain network corresponding to said validated transactions; assembling blocks based on said mined data; and sending assembled blocks to a storage entity for storing on a blockchain. [paragraph 0035, In particular, this validation and/or linking can be implemented by a trustworthy node (e.g., a mining node) or can be implemented exclusively by trustworthy modes. By way of example, a trustworthy node, is a node that comprises additional security measures (e.g., firewalls, access restrictions to the node, or the like) for preventing tampering with the node. As an alternative or in addition thereto, a trustworthy node, for example, can store a second checksum (e.g., a digital signature or certificate) in the new block when linking a new block with the blockchain]
Regarding Claim 8, Falk discloses wherein the data generated from the digital twin is data associated with one or more parameters of a physical system generated by one or more sensors monitoring the one or more parameters of the physical system. [paragraph 0037, These corresponding data can be captured by sensors, for example, and can then update the digital twin. By way of example, this can be implemented in real-time, periodically, under manual control or at predetermined times]
Regarding Claim 9, Falk discloses wherein the blockchain network executes a digital smart contract based on the data received form the digital twin. [paragraph 0027, A transaction data record or transaction may comprise program code that, in particular, realizes a smart contract]
Regarding Claim 13, Falk discloses A digital twin configured to: receive data representing the state of a system; [paragraph 0079, an apparatus (e.g., a control module or a controller with a primary digital twin), for example, can insert the transactions with the security-protected digital twin] 
and send said received data, or data derived from said received data, from the digital twin to a blockchain network. [paragraph 0079, an apparatus (e.g., a control module or a controller with a primary digital twin), for example, can insert the transactions with the security-protected digital twin into the blockchain or link the corresponding blocks with the transaction/transactions with at least one block of the blockchain]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J STEINLE whose telephone number is (571)272-9923. The examiner can normally be reached M-F 10am-6pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW J STEINLE/Primary Examiner, Art Unit 2497